Citation Nr: 0105970	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for cancer of the lung.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.

This appeal arises from a March 1999 rating decision of the 
Buffalo, New York, Regional Office (RO) which denied service 
connection for PTSD, and which determined that the veteran 
had failed to submit new and material evidence to reopen the 
claim of service connection for lung cancer as secondary to 
herbicide exposure.  The notice of disagreement was received 
in March 1999.  The statement of the case was issued in March 
1999.  The veteran's substantive appeal was received in April 
1999.


FINDINGS OF FACT

1.  There is no credible medical evidence demonstrating that 
the veteran has been diagnosed as having PTSD.

2.  By a rating action dated in February 1995, the RO denied 
service connection for carcinoma of the thyroid with 
bilateral lung metastasis, based upon the finding that there 
was no evidence that the disease had its onset in service or 
within one year of service discharge, or that the carcinoma 
of the thyroid was among the list of diseases presumed to be 
associated with herbicide exposure, and that service 
connection for carcinoma of the lungs could not be 
established under 38 C.F.R. §§ 3.307 and 3.309 when the 
condition was the result of carcinoma of the thyroid; the 
veteran did not appeal the RO's determination, and it became 
final.

3.  The additional evidence submitted in connection with the 
current request to reopen the claim for service connection 
for lung cancer is not so significant that it must be 
considered in order to fairly decide that claim.



CONCLUSIONS OF LAW

1.  The veteran does not currently suffer from PTSD resulting 
from his military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  The February 1995 rating decision that denied service 
connection for carcinoma of the thyroid with bilateral lung 
metastasis is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302 (2000).

3.  Evidence submitted since the RO's February 1995 decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for lung cancer is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); Pub. L. No. 
106-475, § 3, 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. § 3.156(a) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's pre-induction physical indicated that his 
psychiatric condition was normal.  He was noted to have had a 
history of asthma and hay fever.  However, neither disorder 
was considered to be disabling.  On a Report of Physical 
Examination pending service discharge, the veteran's lungs 
and psychiatric condition were found to be normal.  There 
were no findings pertaining to any complaints, treatment, or 
diagnosis of thyroid cancer or lung cancer, or to PTSD or any 
other psychiatric disorder.

A Report of Discharge (Form DD-214) shows that the veteran's 
military occupational specialty (MOS) was Infantry Individual 
Fire Crewman.  Among his awards and decorations, he was 
listed as having been awarded the Vietnam Service Medal with 
two Bronze Service Stars, the Republic of Vietnam Campaign 
Medal, the Combat Infantryman Badge, the Air Medal, and the 
Bronze Star Medal with "V" device.  He was also reported to 
have participated in the TET counteroffensive.

In January 1982, the veteran filed a claim for service 
connection for multiple conditions to include a skin rash, 
dizzy spells, and muscle weakness as secondary to exposure to 
Agent Orange.  No reference was made to a psychiatric problem 
or cancer.  

Medical records from the Buffalo VA Medical Center (VAMC), 
dated from July 1980 to January 1982, were associated with 
the claims folder.  Those records show that the veteran was 
seen for complaints of a skin rash and dizziness.  In July 
1980, he underwent a screening for possible exposure to toxic 
chemicals.  He reported serving in areas of Vietnam where 
toxic chemicals had been sprayed.  He said he believed he had 
ingested some of these chemicals through drinking 
contaminated water.  There were no findings pertaining to 
cancer or any type of psychiatric disorder.

The veteran resubmitted his claim for service connection for 
the residuals of exposure to Agent Orange in December 1990.  
In addition to suffering from a chronic skin rash, dizziness, 
and muscle weakness, he stated he had been diagnosed as 
having a soft tissue carcinoma.  He said the carcinoma had 
started in his thyroid and had spread to both his lungs.  He 
indicated his cancer had been initially diagnosed in November 
1986.

Medical records from Roswell Park Memorial Center; M. 
Gentile, M.D.; 
E.M. Overfield, M.D.; and A.C. Gutierrez, M.D., dated between 
October 1986 and March 1991, document that the veteran 
received evaluations and treatment for, but not limited to, 
thyroid carcinoma, lesions of the both lungs, and chronic 
obstructive pulmonary disease.  A report from Dr. Gutierrez 
dated in November 1986 indicated that the veteran was seen 
for a chief complaint of an abnormal chest X-ray.  He was 
also noted to have a pain in his left anterior chest for past 
10 days.  The chest X-ray revealed evidence of right lower 
lobe and middle lobe pneumonitis and a coin lesion in the 
left lower lobe.  An August 1982 chest X-ray was observed to 
have been normal.  The impression was "rule out" 
bronchogenic carcinoma of left lung; "rule out" metastatic 
carcinoma; and "rule out" granuloma or hamartoma.  A CAT 
scan performed in November 1986 revealed nodular opacities in 
the lower lobes of the right and left lung.

The veteran underwent an open biopsy of one of his multiple 
lung lesions in March 1987.  This involved performing a 
lobectomy of the right lower lobe.  A pathology report from 
Roswell Park Memorial Center indicated that the lesion was 
found to be consistent with metastatic papillary thyroid 
adenocarcinoma.  A total thyroidectomy was performed in May 
1987.  There were no findings pertaining to exposure to Agent 
Orange or any other type of herbicide.

In March 1991, a small nodule was discovered in the left 
lower lobe of the veteran's left lung.  It was the opinion of 
Dr. Overfield that the new nodule was secondary to his 
history of thyroid carcinoma with known metastases of the 
right lower lobe.  He reiterated this belief in a subsequent 
March 1991 treatment note.  Referencing the nodule in the 
left lower lobe, Dr. Overfield stated that the veteran had 
"recurrent thyroid carcinoma there".

A March 1991 letter from R.G. Ney, M.D., was received in 
April of that year.  Therein, the veteran was noted to have a 
life-long history of asthma with severe symptoms.  He said 
the symptoms had grown progressively worse since January 
1990.  He also indicated that the veteran had been found to 
have a malignancy of the lung in 1987 that was secondary to a 
thyroid carcinoma.  The veteran was observed to have 
undergone a thyroidectomy and a resection of the right lower 
lung.  Dr. Ney said that the veteran had reported in January 
1990 that he was free of detectable disease.

Service connection for carcinoma of the thyroid with 
bilateral lung metastasis was denied in February 1995.  The 
RO determined the veteran's service medical records were 
devoid of any finding pertaining to carcinoma of the thyroid 
with bilateral lung metastasis.  The RO stated there was also 
no evidence that the carcinoma had its onset within one year 
of his service discharge.  It was further observed that 
carcinoma of the thyroid (the primary site of the veteran's 
cancer) was not among the list of diseases that were presumed 
to be associated with exposure to herbicides used in Vietnam.  
Further, recognizing that cancers of the lung were included 
on this presumption list, the RO held that the presumption 
did not apply because the intercurrent cause of the veteran's 
lung cancer was carcinoma of the thyroid.  Notice of the 
decision was mailed to the veteran in March 1995.  The 
veteran did not appeal the decision.

In August 1998, the veteran's representative asked that the 
RO reopen the claim for service connection for lung cancer as 
secondary to herbicide exposure.  He said the veteran had 
developed a new "spot" on his lung.  He also raised the 
issue of service connection for PTSD.  The representative 
asserted that evidence of an in-service stressor had been 
sufficiently satisfied by virtue of the fact that the veteran 
had been awarded the Bronze Star Medal with "V" device.  He 
reported that the veteran was receiving treatment for PTSD 
through the Buffalo VAMC.

In a letter dated in September 1998, the RO requested that 
the veteran submit a statement pertaining to the approximate 
dates when he had received treatment at the Buffalo VAMC.  He 
was also asked whether his treatment was through the Buffalo 
VAMC or one of its satellite offices.  Further, he was 
reminded of the need to submit new and material evidence to 
reopen his claim for service connection for carcinoma of the 
thyroid with lung metastases.  The veteran did not respond to 
this inquiry.

Medical records from A. Johnson, M.D.; K.D. Chinsky, M.D.; 
and Roswell Park Memorial Institute, dated from January 1990 
to July 1998, were associated with the claims folder.  Those 
records again document that the veteran had a history of 
carcinoma of the thyroid with bilateral lung metastasis.  The 
records also show that the veteran continued to receive 
evaluations and treatment for the "new" nodule in the lower 
lobe of his left lung.  Of note, a report of a March 1995 
chest X-ray indicated the lesion had not been seen in January 
1990.  The examiner stated that the lesion could have had 
representation on the previous exam.  However, as the veteran 
had a known history of lung carcinoma, the examiner said 
there was concern for a metastatic lesion.  

A September 1996 chest X-ray consultation indicated that the 
density in the left lung was about 20 millimeters in 
diameter.  In this regard, the density was noted to have 
measured about 17 or 18 millimeters in 1990.  A 
contemporaneous treatment report indicated that the nodule 
was believed to be benign.  

In July 1998, the veteran was afforded another chest X-ray.  
The impression, without having previous radiographs to 
review, was status post right thoracotomy and possible lower 
lobectomy and two left lung nodules consistent with 
metastases.  An August 1998 clinical note from Roswell Park 
indicated that the veteran had been referred for evaluation 
because of the pulmonary nodules.  Following a physical 
examination and a review of the veteran's clinical history 
and current chest X-rays, the diagnostic impression was that 
the veteran had pulmonary nodules in the left lower lung 
field which were "entirely consistent with metastatic 
thyroid carcinoma".  A biopsy was recommended.  

In February 1999, the Buffalo VAMC reported that it held no 
records pertaining to the treatment of the veteran.  The RO 
noted that its database had also indicated that there was no 
admission or non-admission information.

Service connection for PTSD was denied in March 1999.  The RO 
stated the evidence of record failed to establish that the 
veteran had been diagnosed as having PTSD.  In this regard, 
the Buffalo VAMC was noted have no records pertaining to the 
treatment of the veteran.  The RO also concluded that the 
veteran had failed to submit adequate sufficient evidence of 
a verifiable stressor.  The preponderance of the evidence was 
held to be against the veteran's case.  Further, the RO 
determined that the veteran had failed to submit new and 
material evidence to reopen the claim of service connection 
for lung cancer.

In March 1999, the veteran's representative filed a notice of 
disagreement.  Therein, he asserted that the veteran's 
receipt of the Bronze Star Medal with "V" device was 
sufficient evidence of an in-service stressor.  However, in 
what was described as an effort to placate the RO, the 
representative submitted a stressor statement that had been 
drafted by the veteran.  The representative also asserted 
that the "new" tumors found in the veteran's lungs were in 
no way related to the thyroid cancer that had been treated 14 
years earlier.

A statement of the case (SOC) was issued to the veteran in 
March 1999.  Once again, he was informed that evidence 
establishing a current diagnosis of PTSD had not been 
submitted, and that no records had been available from the 
Buffalo VAMC.  The SOC included citations to 38 C.F.R. §§ 
3.304, 3.307, 3.309, and 3.156.

A substantive appeal was received through the veteran's 
representative in April 1999.  The representative completed 
and signed the VA Form 9, and again argued that evidence of 
an in-service stressor had been satisfied by virtue of the 
fact that veteran had been awarded the Bronze Star Medal with 
"V" device.  He stated the RO had clearly ignored the 
provision of the M21-1 (VA Adjudication Procedure Manual) 
which stated that the RO should avoid asking a veteran for 
specific details in any case where the evidence of record 
already supports his claim.  Further, the representative 
contended that the RO had improperly rendered a medical 
opinion in its decision to deny the veteran's claim of 
service connection for lung cancer.  He argued that the new 
lung tumors suffered by the veteran were not related to his 
previous thyroid cancer.  He stated "[a] medical expert 
should review the evidence and provide an opinion, not an 
illiterate rating specialist."

II.  Analysis

A.  Service Connection for PTSD

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  The 
granting of service connection for PTSD requires (1) a 
medical diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor(s) actually occurred; 
and (3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000).  See Gaines v. West, 11 Vet.App. 
353, 357 (1998), citing Cohen v. Brown, 10 Vet.App. 128 
(1997), and Suozzi v. Brown, 10 Vet.App. 307 (1997).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  


The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. 174 (2000) (per curiam).

In this case, the RO clearly addressed the appellant's claim 
on the merits.  The RO does not appear to have applied the 
"well-grounded-claim" analysis.  Moreover, the Board 
observes that the United States Congress has recently passed, 
and the President has signed into law, legislation repealing 
the requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096.  
See generally Holliday v. Principi, ___ Vet.App. ___, No. 99-
1788 (Feb. 22, 2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  The 
veteran's representative, in a Written Brief Presentation to 
the Board in January 2001, noted the applicability of the 
VCAA to pending claims such as this one, and noted that the 
Board must consider the Act in our decision.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  


Here, the veteran, through his representative, reported 
receiving treatment for PTSD through the Buffalo VAMC.  The 
veteran was subsequently asked for more specific information 
pertaining to this treatment, to include when and where the 
treatment occurred.  The veteran did not respond to this 
inquiry.  Nevertheless, the RO sought to obtain the veteran's 
medical records from the Buffalo VAMC, and was informed by 
that facility that no such records were existence.  The 
veteran was informed of this development in the March 1999 
rating action and statement of the case.  Again, he failed to 
provide further information which would assist the RO in 
locating the putative records.  Based upon the foregoing, the 
Board concludes that all reasonable efforts have been made to 
compile a complete record for this decision, and that the 
appellant has had adequate notice of the evidence needed to 
substantiate his claim.

In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

In considering this case on the merits, the Board finds that 
service connection for PTSD is not warranted.  Here, there is 
no medical evidence establishing that the veteran has been 
diagnosed as having PTSD.  The Board recognizes that the 
veteran's representative has reported that the appellant has 
received treatment for PTSD through the Buffalo VAMC.  
However, as referenced above, attempts were made by the RO to 
obtain those records, without there being any success.  There 
are no other references to any treatment for PTSD.  The 
assertion that the veteran currently suffers from PTSD 
therefore lacks probative value.  Questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence that the veteran or his 
representative has the medical background sufficient to 
render such an opinion.

Further, contrary to the protestations of the veteran's local 
representative, the Board notes that the deficiency with the 
veteran's claim does not turn on whether or not the veteran 
has presented sufficient evidence of an in-service stressor.  
Indeed, the Board acknowledges that there is sufficient 
evidence documenting that the veteran engaged in combat with 
the enemy.  We recognize that the appellant is a decorated 
Vietnam veteran.  However, as discussed above, the basis for 
denying the claim of service connection for PTSD is that 
there is no medical evidence establishing that the veteran 
has been diagnosed with that disorder.  

We must emphasize, as has the Court of Appeals for Veterans 
Claims, that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  See also Olson v. Principi, 3 
Vet.App. 480, 483 (1992).  In this case, the veteran and his 
representative assert that he has received treatment for 
PTSD, yet they have not submitted medical evidence.  The RO 
has attempted to secure records in support of that assertion, 
without success, and the RO's notifications to the veteran 
and his representative, advising them that pertinent records 
are not available, have been met with silence.

In summary, and with all due respect for the veteran's 
contentions in this matter, the Board finds that the evidence 
of record does not warrant the grant of service connection 
for the claimed disability.



B.  New & Material Evidence for Lung Cancer

The veteran's claim for service connection for carcinoma of 
the thyroid with bilateral lung metastasis was last finally 
denied in February 1995, and he was notified of the denial at 
his address of record.  The notification was not returned as 
undeliverable.  A determination on a claim by the agency of 
original jurisdiction of which a claimant is properly 
notified is final if an appeal is not filed as prescribed in 
VA regulations.  38 U.S.C.A. § 7105(c).  The veteran having 
failed to take any action with respect to the February 1995 
denial of his claim and attempted reopening, the decisions 
became final a year after the mailing of notification to him 
of the decision.  38 C.F.R. §§ 3.104, 20.302.

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).  

As discussed above, the Veterans Claims Assistance Act of 
2000 contains a number of new provisions pertaining to claims 
adjudication.  Of significance in the present matter, 
however, is language in the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
February 1995 rating decision is a final determination and 
was the last decision to address the issue of service 
connection for lung cancer, the evidence that is considered 
to determine whether new and material evidence has been 
received is the evidence that has been received following 
that decision.  The evidence received subsequent to that 
decision is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).  

As noted above, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2000).  Where a 
veteran served 90 days or more during a period of war, and 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in his developing the cancer for 
which he claims service connection, the Board observes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date of onset.  38 C.F.R. § 
3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Other pertinent legal criteria include a VA General Counsel 
opinion which holds that presumptive service connection may 
not be established under 38 U.S.C.A. 
§ 1116 and 38 CFR § 3.307(a) for a cancer listed in 38 CFR 
3.309(e) as being associated with herbicide exposure, if the 
cancer developed as the result of metastasis of a cancer 
which is not associated with herbicide exposure.  VA O.G.C. 
Prec. Op. No. 18-97; see also Darby v. Brown, 10 Vet. App. 
243, 245 (1997).  Evidence sufficient to support the 
conclusion that a cancer listed in section 3.309(e) resulted 
from metastasis of a cancer not associated with herbicide 
exposure will constitute "affirmative evidence" to rebut the 
presumption of service connection for the purposed of 38 
U.S.C. § 1113(a) and 38 CFR § 3.307(d).  Id.  The Board is 
bound by this opinion.  38 U.S.C.A. § 7104.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

In this case, as referenced above, the RO's previous denial 
was based upon the fact that the veteran's diagnosed 
carcinoma of the thyroid was not among the 
conditions/diseases which are presumed to be caused by 
exposure to herbicide agents.  Further, while cancer of the 
lung is recognized as one of the enumerated diseases listed 
under 38 C.F.R. § 3.309, the RO held that service connection 
was not warranted because the carcinoma of the thyroid had 
been an intercurrent cause of the lung cancer, due to 
metastasis from that site.  The RO also indicated that there 
was no evidence that the veteran's cancer of the thyroid 
and/or lungs had its onset in service or within the one-year 
presumptive period.  Since that time, carcinoma of the 
thyroid still remains absent from the inventory of 
diseases/conditions listed at 38 C.F.R. § 3.309(e).   
Moreover, as discussed above, the Office of the VA General 
Counsel has clearly held that presumptive service connection 
may not be established under 38 U.S.C. § 1116 and 38 CFR § 
3.307(a) for a cancer listed in 38 CFR 3.309(e) as being 
associated with herbicide exposure, if the cancer developed 
as the result of metastasis of a cancer which is not 
associated with herbicide exposure.  Thus, the veteran is 
still not entitled to any presumption that carcinoma of the 
thyroid with bilateral lung metastasis is etiologically 
related to exposure to herbicide agents used in Vietnam.  
However, the veteran does retain the ability to establish 
service connection with proof of direct causation.  See 
Combee v. Brown, supra.

The medical records received since the final February 1995 
decision show that the veteran has been followed for nodules 
in his left lung that have been attributed to his thyroid 
carcinoma.  These reports must be considered as "new" 
evidence because they were not of record at the time of the 
1995 decision, and they add evidence to the record that the 
veteran continues to experience problems related to the 
carcinoma of the thyroid that metastasized to his lungs.  
Nevertheless, these reports are not material evidence, 
because they do not link the veteran's carcinoma of the 
thyroid with bilateral lung metastasis to his claimed 
exposure to herbicide agents, or otherwise to his military 
service.  See Elkins v. Brown, 8 Vet.App. 391 (1995).  In 
other words, the medical records in connection with the 
request to reopen, when considered alone or with the previous 
evidence of record, do not alter in any substantial way the 
factual predicate for the 1995 decision.  See Mason v. 
Derwinski, 2 Vet.App. 526, 527 (1992).

The statements from the veteran's representative regarding 
his opinion that the nodules currently found in the veteran's 
left lung are unrelated to his thyroid cancer, and instead 
linked to his exposure to herbicides, have been considered.  
However, these statements cannot be considered to be of any 
probative value.  Although an individual may certainly be 
able to provide an accurate statement regarding firsthand 
knowledge of events or observations, a lay person may not 
offer evidence that requires medical knowledge.  See Nici v. 
Brown, 9 Vet.App. 494 (1996) citing Espiritu v. Derwinski, 
supra; see also Spalding v. Brown, 10 Vet.App. 6 (1997).  
Further, although his local representative indicated that the 
RO had wrongfully exercised its medical opinion in this 
matter by linking the "new" lung growths to the veteran's 
thyroid cancer, the Board notes that the evidence of record 
clearly demonstrates that the nodules in the left lung are 
"entirely consistent with metastatic thyroid carcinoma."  
This is an opinion that has been held by the veteran's 
numerous treating physicians since 1991. 

With further regard to the representative's arguments on the 
Form 9 appeal, the Board would observe that we always respect 
zealous advocacy on behalf of the veterans whom we all serve.  
However, there was no need to refer to personnel at the RO as 
being "illiterate," apparently because the RO declined to 
obtain another medical opinion.  In our review, we focus upon 
the facts and the law applicable to the case.  Where there is 
already competent medical evidence of record which indicates 
that the veteran's lung tumors originated from cancer of the 
thyroid, we see no impropriety in the RO's considering such 
opinion evidence in its decision.

As the veteran has not presented new and material evidence to 
reopen his previously denied claim for service connection for 
lung cancer, that claim may not be reopened.


ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence has not been presented to reopen a 
claim of service connection for cancer of the lung, and the 
claim is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

